PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/066,865
Filing Date: 28 Jun 2018
Appellant(s): HYNYNEN, KULLERVO, HENRIK



__________________
Wendy M. Slade
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Interpretation
As a preliminary matter, examiner notes that the claimed invention has been interpreted such that the phased array ultrasound transducer comprises: an array of ultrasound transducer elements and a coupling layer. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
Lee teaches an array of transducer elements (at least fig. 2 (100)) and coupling layer (at least fig. 2 (200) and AR coating as disclosed in [0035]). Examiner notes that comprising is non-limiting and because no special definition has been provided by applicant’s specification which limits the components of the coupling layer, the coupling layer has been interpreted as comprising the cladding (200) as well as the anti-reflective (AR) coating as described by paragraph [0035] of Lee. This is specifically pointed out in the office action mailed on 05/25/2021 (pg. 4). 
	Examiner would further like to note that applicant has not specifically set forth any criticality of a thickness of the coupling layer and merely discloses exemplary examples of thicknesses which may be selected based on computer simulation and are not limited thereto.

(2) Response to Argument
1-5, 8, AND 12-13 NON-OBVIOUS WHEN VIEWED IN LIGHT OF THE COMBINATION OF LEE, VENKA TARAMANI AND KUSUKAME
The Examiner's Broad Interpretation of the Term "Coupling Layer" Ignores the Definition Provided in the Specification and thus Contravenes MPEP 2111.01
Appellant's arguments have been fully considered but they are not persuasive. 
For example, Appellant argues “appellant discovered that the formation of grating lobes in the propagation medium could be reduced or suppressed by the inclusion of a coupling layer having material properties that prohibit the formation of grating lobes”, “Appellant discovered that if the speed of sound in the coupling layer is greater than the speed of sound in the propagation medium, then the ultrasound wavelength within the coupling layer would be larger than the ultrasound wavelength within the propagation medium. As a consequence, the inclusion of such a coupling layer would reduce or suppress the generation of grating lobes within the coupling layer. The Appellant also realized that if the coupling layer is sufficiently thick to facilitate the formation of a wavefront, then the formation of grating lobes would also be suppressed or reduced within the propagation medium”  (REMARKS pg. 6-7). Examiner notes that Lee alone teaches the characteristics of a coupling layer which are designed to reduce/eliminate grating lobes. For example, Lee’s coupling layer has a speed of sound greater than a speed of sound of soft tissue and a thickness (e.g. barely greater than ½ wavelength (λ)) sufficient for generation of a wavefront therein. Examiner notes that because the coupling layer does produce acoustic waves to the subject/tissue, a wavefront is generated and therefore the thickness is sufficient for such a generation. Furthermore, the only requirements of applicant’s specification for such a thickness appear to be anything greater than ¼ wavelength based on applicant’s specification in [0043] of the PGPub which discloses unlike conventional impedance matching layers, which typically have thicknesses of λ/4, the coupling layer is sufficiently 
 
Appellant further argues “the Appellant respectfully traverses this assertion and points out that the examiner is attempting to redefine the technical term “coupling layer” beyond its clear technical meaning as provided in the specification” and “in the present applicant, the claim term ‘coupling layer’ is contrasted in the specification from the conventional term ‘coupling medium’. Specifically, the phrase ‘coupling layer’ is defined in the specification according to its thickness and according to its speed of sound relative to the speed of sound in the propagation medium, while in stark contrast, a conventional coupling medium is defined according to its acoustic impedance” and further points to page 5 lines 7-12 and pg. 5 lines 12-15 of the applicant’s specification in an attempt to point to support for a specific definition of the coupling layer outside of the conventional coupling layer. Applicant further argues “accordingly, in view of the 
Appellant further argues “as a consequence, it is readily apparent that the teachings of Kusukame regarding an impedance matching layer would fail to bias the skilled artisan to modify the coupling layer of Lee. As explained further below, the teachings of Kusukame would only induce the skilled artisan to modify the acoustic impedance layer of Lee, not the cladding layer of Lee, thereby failing to support a prima facie case of obviousness” (REMARKS pg. 10). Examiner respectfully disagrees in that the acoustic impedance matching layer of Kusukame and the cladding of Lee are comparable in that a) both are considered coupling layers configured to acoustically couple a transducer to the tissue and b) both are specifically designed with the intent to reduce grating (or side) lobes. For example, [0020] of Lee specifically discloses the combination of array 100 and cladding 200 provides for grating-sidelobe free scanning and Kusukame’s matching layer (101) is designed such that transmittance may be readily designed for producing a greater effect in reducing side lobes ([0135]) and further discloses that in designing the matching layer (101) to have a thickness greater than ½ wavelength would directly increase the transmittance as well as the sensitivity of the ultrasound probe ([0199]). Examiner notes that because the impedance matching layer of Kusukame is readily designed/optimized with the intent of producing a greater effect in reducing side lobes, a person having ordinary skill in the art would have readily recognized altering the thickness of the cladding layer as an optimization of the coupling 
The Examiner Technically Errs in Asserting that the Antireflection Coating of Lee is "Merely a Coating Included as Part of the Coupling Layer”
Appellant's arguments have been fully considered but they are not persuasive. For example, applicant argues “Examiner asserted that the anti-reflection coating of Lee is “merely a coating included as part of the coupling layer’. This is factually incorrect, as evidenced by direct reference to Lee. Specifically, Lee states:
‘an anti-reflection (AR) coating would be included in Fig. 1, but it is not shown. This AR coating would sit between the propagating medium and the supersonic/superluminal material/metamaterial.’
Lee therefore clearly states that this anti-reflection layer is an additional layer that is distinct form the supersonic/superluminal material/metamaterial” (REMARKS pg. 11). Examiner respectfully disagrees in that the coupling layer is not limited to only the supersonic/superluminal material/metamaterial and can include other components/layers such as the AR coating disclosed by Lee. In other words, a person 
Appellant further argues “Lee teaches that the thickness of this layer would only be ‘a quarter-wave film whose acoustic impedance/refractive index is the geometric mean of the medium and the material/metamaterial.’ As a consequence the skilled artisan would not be led to increase the thickness of Lee’s anti-reflection layer, because the skilled artisan would know that such a modification would conflict directly with Lee’s specific prescription for the thickness of the anti-reflection layer.” (REMARKS pg. 11) Examiner respectfully disagrees in that Kusukame explicitly teaches that a coupling layer (i.e. impedance matching layer) having a thickness greater than ½ wavelength  has a direct impact on the transmittance of the ultrasound, which allows for producing a greater affect in reducing side-lobes ([0135]), thus if a person were to increase the coupling layer including any components (i.e. the AR layer or the cladding) would result in the increased transmittance and would further improve the reduction in side-lobes as desired by Lee. 

The Teachings of Kusukame are Limited to a Particular Geometrical Configuration and would not be Perceived by the Skilled Artisan as Being Applicable for the Modification of Lee's Device
Appellant's arguments have been fully considered but they are not persuasive. For example, appellant argues “Kusukame’s thickness criteria appears to only apply to very specific configuration shown in Figs. 7 and 8 of Kusukame, in which the matching layer is formed as a complex, multicomponent structure that include materials having different shapes, with one of the components being conical in shape. Indead, Kusukame 
Kusukame's Teachings Regarding the Prescribed Relationship Between the Thickness of the Matching Layer and the "Wavelength" of the Ultrasound are Ambiguous and Therefore Would not Bias the Skilled Artisan to Modify Lee.

For example, appellant argues “Appellant also points out that Kuskame’s teachings pertaining to the thickness of the impedance layer are ambiguous, and that this ambiguity would bias the skilled artisan away from applying Kusukame’s teachings to the modification of Lee’s device” and “while paragraph [0201] refers to the ultrasound wavelength “of the ultrasound wavelength generated in the piezoelectric body”, this prescription applies to the width of “each of the impedance matching regions” – that is- the complex spatial structures shown in Figs. 7 and 8, as opposed to the thickness of the impedance matching layer” (REMARKS pg. 12). Examiner respectfully disagrees in that a person having ordinary skill in the art would recognize that a thickness of a coupling layer when using an ultrasound wavelength would correspond to an ultrasound wavelength of the device itself and more specifically would refer to the wavelength in the medium as is well known in the art. 

None of the Cited References Teach a Layer- Impedance Matching Layer or Coupling Layer - that Exceeds an Ultrasound Wavelength Within the Layer
Appellant's arguments have been fully considered but they are not persuasive. For example, appellant argues “the appellant points out that Kusukame does not teach an impedance matching layer having an ultrasound wavelength that would exceed one wavelength. Like all of the other references applied by the Examiner. Kusukame stops short of teaching a thickness exceeding one ultrasound wavelength and only teaches an impedance matching layer exceeding one half of an ultrasound wavelength. Since conventional impedance matching layers are well known to have thicknesses well below 
	

		Examiner notes the remainder of the arguments in Appellant’s remarks do not present any new arguments and merely rely upon the arguments against Lee and Kusukame, thus the rejections are maintained in light of the arguments present above.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793                            

                                                                                                                                                                            /DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.